DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.

Claim Status
Claims 1-22 are pending.
Claims 4-22 are withdrawn as being directed to a non-elected invention, the election of the peptide of SEQ ID NO: 4 having been made on 6/22/2020.
Claims 1-3 have been examined.

Priority
This application is a CON of PCT/KR2018/0l 1586 filed on 09/28/2018, which claims foreign priority of KR 10-2017-0126577 filed on 9/28/2017.


Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bridon et al. (WO 02/066511 A2, previously cited 6/23/2020) in view of Kim et al. (US 2014/0377290 Al, previously cited 6/23/2020).
1X2DGSFSDEMNTILDNLAARDFINWLIQTX30ITDX34 as follows.

    PNG
    media_image1.png
    503
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    131
    638
    media_image2.png
    Greyscale
Bridon et al. teach glucagon-like peptide 2(GLP-2) derivatives (Abstract). Bridon et al. show a GLP-2 derivative comprising a functionalized C-terminal lysine (X34) as follows (p42, Example 10). Bridon et al. further teach substitution of one basic residue for another between Arg and Lys to create a GLP-2 derivative (p13, line 5-6). A peptide sequence alignment of Bridon’s GLP-2 derivatives and formula 1(a) is shows as follows.
Formula 1(a)
x1
x2
DGSFSDEMNTILDNLAARDFINWLIQT
x30
ITD
x34
requirement
modified H
G
 
R
 
K
Example 10
H
G
DGSFSDEMNTILDNLAARDFINWLIQT
K
ITD
K
K to R substitution
H
G
DGSFSDEMNTILDNLAARDFINWLIQT
R
ITD
K


Bridon et al did not explicitly teach modification of the N-terminal histidine of a GLP-2 derivative.

    PNG
    media_image3.png
    105
    477
    media_image3.png
    Greyscale
Similarly, Kim et al. teach a glucagon-like peptide-2 (GLP-2) derivative as follows [0033]. Kim et al. teach modification of N-terminal histidine to prolong in vivo half-life [0026, 0039]. Kim et al. teach modified N-terminal histidine comprising an imidazo-acetyl-GLP-2 (CA-GLP2) where an C-carbon of the first histidine residue at the N-terminal end of native GLP-2 and an N-terminal amine group linked thereto are deleted [0012, 0041], reading on imidazoacetyldeshistidine. Because Bridon et al teach GLP-2 rapidly degraded through the removal of its two N-terminal amino acids by dipeptidylpeptidase-IV (p2, para 2), one of ordinary skill in the art would before the effective filing date of this invention would have been motivated to modify the N-terminal histidine of Bridon’s GLP-2 with Kim’s imidazoacetyldeshistidine to prolong the GLP-2 peptide’s in vivo half-life according to Kim et al. [0026, 0039], reading on claims 1-3.  
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify the N-terminal histidine in Bridon’s GLP-2 derivative with Kim’s imidazoacetyldeshistidine because (a) Bridon et al. teach a glucagon-like peptide 2 (GLP-2) derivative but rapidly degraded by dipeptidylpeptidase-IV (DPP-IV) and (2) Kim et al. teach beneficial modification of N-terminal histidine of GLP-2 derivatives with imidazoacetyldeshistidine to resist protease degradation and prolong in vivo half-life of the imidazoacetyldeshistidine modified GLP-2 derivative [0026, 0039]. The combination would have reasonable expectation of success because both references teach a GLP-2 derivative peptide.
Applicant’s Arguments
(i) 	Bridon does not discloses a GLP-2 derivative comprising X30 of Arginine (Remarks, p10, para 3).
Kim does not disclose a GLP-2 derivative comprising X30 of Arginine (Remarks, p10, para 4).
(iii) 	"conservative substitution" means an amino acid replacement in a protein that changes a given amino acid to a different amino acid with similar biochemical properties which can similarly maintain the protein activity (see https://en.wikipedia.org/wiki/Conservative_ replacement). And the changes in properties resulted from such amino acid substitutions would be considered as unpredicted and unexpected (Remarks, p10, last two para bridging to p11, para 1-2).
(iv)	PEG conjugated CA GLP-2 RK and PEG conjugated CA GLP-2 KK have different properties (p11, last para bridging to p14, whole page).
(v)	Applicant’s affidavit filed on 3/14/2022 argues that  CA GLP-2RK produces significantly more monoPEGylated CA GLP-2RK form than multimeric forms, whereas CA GLP-2KK produces higher amounts of multimer forms than the monoPEGylated form. Accordingly, CA GLP-ORK gives a higher yield of a conjugate than CA GLP-2KK.
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant narrowly interprets Bridon’s teachings. Bridon et al. teach substitution of one basic residue for another between Arg and Lys to create a GLP-2 derivative comprising X30 of Arginine shown as follows (p13, line 5-6), not limited to Bridon’s GLP-2 derivative peptide of Example 10 as argued by applicant. 
Formula 1(a)
x1
x2
DGSFSDEMNTILDNLAARDFINWLIQT
x30
ITD
x34
requirement
modified H
G
 
R
 
K
Example 10
H
G
DGSFSDEMNTILDNLAARDFINWLIQT
K
ITD
K
K to R substitution
H
G
DGSFSDEMNTILDNLAARDFINWLIQT
R
ITD
K


In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)."
Applicant’s argument (ii) is not persuasive because applicant argues a single reference of Kim et al. alone whereas the rejection is based on the combination of Bridon et al. and Kim et al. In summary, Bridon et al. teach both a GLP-2 derivative peptide of Example 10 and X30 K → R substitution in the peptide of Example 10. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument (iii) is not persuasive because applicant’s interpretation of "conservative substitution" is not the same definition used in the prior art of Bridon et al. Bridon et al. teach trivial variants include analogs wherein conservative substitutions resulting in a substantial structural analogy of the original sequence are obtained (Bridon et al. p13, para 1), not limited to “similar biochemical properties or protein activity” as argued by applicant. Furthermore, both GLP-2 derivative peptide of Example 10 and X30 K → R substitution in the peptide of Example 10 are taught by Bridon et al. shown above. Applicant’s Table 2 merely shows the two GLP-2 derivative peptide sequences taught by Bridon et al. have different activity in vitro. The data of Table 2 do not change the fact that the two GLP-2 derivative peptide sequences are taught by Bridon et al. shown in the peptide sequence alignment above. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A 
Applicant’s argument (iv) is not persuasive because the PEG conjugation as argued by applicant is not a required limitation of the rejected claims.
Applicant’s affidavit argument (v) is directed to a method of producing a 3.4 kDa PEG conjugated GLP-2 peptide, but the PEG conjugation as argued by applicant is not a required limitation of the rejected claims. Thus, the affidavit argument is not persuasive.
 
Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11-March-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615